Citation Nr: 1618459	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016 the Veteran testified at a Travel Board before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that service connection is warranted for PTSD because it is related to certain stressors in service.  In various statements (a written statement received in April 2012 and an April 2011 private psychological assessment for vocational rehabilitation) and through his hearing testimony he has described his stressors as witnessing three fellow soldiers overdose on intravenous drugs during service and being attacked (suffering a laceration over his eye) and harassed by fellow soldiers while stationed in Germany.  

A January 2012 VA examination report as well as various VA treatment records show diagnoses of PTSD and major depressive disorder.  The January 2012 VA examination report contains an opinion that the Veteran's PTSD appears to be related to the in-service stressor involving watching his friend die as a result of      an overdose.  The examiner further opined that the depression also appears related to this. 

A March 2011 VA memorandum formally finding that there is insufficient information to submit the Veteran's stressor information for verification by U. S. Army and Joint Services Records Research Center (JSRRC) is also of record.  The memorandum reflects that the Veteran did not respond to the January 2011 letter or the February 2011 letter from VA requesting detailed stressor information.  However, subsequent to such formal finding, the Veteran submitted a statement which was received in April 2012, describing additional stressor information involving the deaths by overdose of three fellow soldiers, and he testified in February 2016 at the Travel Board hearing.  Based upon this additional information provided by the Veteran, a remand is required in order to attempt to verify the Veteran's alleged stressor.  

The Board also notes that there are notations in the Social Security Administration (SSA) disability records and VA treatment records dated in March 2011, that the Veteran receives private psychiatric treatment.  No private treatment records are in   the claims file, and no private treatment records were noted to have been considered in the rating decision on appeal, the statement of the case, or the supplemental statement of the case.  As such, on remand, with the assistance of the Veteran,          an attempt should be made to obtain any such private treatment records.  

At the Travel Board hearing the Veteran indicated that a September 15, 2001 statement from N. Roy states that he had developmental problems or mental health prior to service.  However, a review of the claims file reflects that a March 2011     VA mental health treatment record authored by Ms. Roy, notes that it was the first time the Veteran was being seen by her for treatment.  Additionally, the Statement of the Case and Supplemental Statement of the Case do not reflect that any September 15, 2001 statement from Ms. Roy or any medical records dating prior to December 2009 were considered.  After review of the claims file, the Board does not find any September 15, 2001 statement from Ms. Roy as described at the hearing.  However, there is a September 15, 2011 VA treatment record in which Ms. Roy indicated that "Veteran had SLUMS of 15 but believe that he has been developmentally disabled since childhood."  Although the September 15, 2011 VA treatment record appears to be the statement referred to at the hearing, as the case is being remanded, the Veteran should be requested to submit any such September 15, 2001 statement on remand should there be a different statement.  

Finally, the Board notes that after the August 2013 Supplemental Statement of the  Case was issued, additional relevant VA treatment records were added to the claims file.  No Supplemental Statement of the Case was issued subsequently.  Thus, the most recent supplemental statement of the case was issued prior to the completion    of all claim development action by the AOJ and therefore, the adjudication did not consider the additional VA treatment record evidence.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify           any pertinent private treatment he has received for his claimed PTSD on appeal, to specifically include the    private psychiatric treatment noted in the March 2011      VA treatment records.  The Veteran should be specifically requested to provide authorization for VA to obtain any  such private psychiatric treatment records.  If any requested records cannot be obtained, the Veteran should be notified of such.

Additionally, the Veteran should be requested to submit the September 15, 2001 statement from N.R. which was referred to at the Travel Board hearing.

2.  Attempt to verify through official sources any deaths   by drug overdose occurring from September 1, 1975 to November 1, 1975 and from November 1, 1975 to January 1, 1976 that took place within the Veteran's unit (Company A, 11th AD, Sig Bn) while he was stationed in Germany, as reported by the Veteran in the statement received in April 2012.  All efforts to verify the stressor and any negative responses should be included in the claims file.

3.  After the above has been completed to the extent possible, the AOJ must review the record, including       all newly acquired evidence since the August 2013 Supplemental Statement of the Case, including the VA treatment records added to the record since that date, and adjudicate the claim on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

